                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 NATHAN L. HICKS,                                )
                                                 )
                Petitioner,                      )
                                                 )
        v.                                       )              No. 4:15-CV-1311 JAR
                                                 )
 JAMES HURLEY,                                   )
                                                 )
                Respondent.                      )

                                MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel in this closed action. He asserts that he is

requesting the “use of a public defender attorney” because his application for executive clemency

was turned down. After considering the motion and the pleadings, the motion will be denied.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the petitioner has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the

petitioner will substantially benefit from the appointment of counsel; (3) whether there is a need

to further investigate and present the facts related to the petitioner’s allegations; and (4) whether

the factual and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d

1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Petitioner was found guilty by a jury of rape and sodomy on September 19, 1991. See State

v. Hicks, No. 22911-02099-01 (22nd Judicial Circuit, St. Louis City). The Circuit Court for the City

of St. Louis sentenced petitioner to life in prison on May 15, 1992. Petitioner appealed his

conviction and sentence on May 22, 1992. See State v. Hicks, ED62081 (Mo.Ct.App. 1993). The

conviction and sentence was affirmed on June 1, 1993. Id.
        Petitioner filed his federal writ of habeas corpus, pursuant to 28 U.S.C. § 2254 by placing

his application in the mail on September 4, 2015. Hicks v. Hurley, No. 4:15-CV-1311 JAR

(E.D..Mo). The application for writ was denied as time-barred on October 27, 2015. Id. Petitioner

failed to appeal the denial of his petition for writ.

        It appears that petitioner has exhausted all avenues for relief in this court relative to his

state court conviction. Moreover, this is a closed action, and the Court does not appoint counsel to

engage in an investigatory process. As such, the Court will deny petitioner’s request for

appointment of counsel in this closed action.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s post-dismissal motion for appointment of

counsel [ECF #15] is DENIED without prejudice.

        Dated this 14th day of July, 2021.




                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE




                                                  -2-
